Case 19-01522-lmj13   Doc   Filed 11/06/19 Entered 11/06/19 10:32:33   Desc Main
                            Document      Page 1 of 5
Case 19-01522-lmj13   Doc   Filed 11/06/19 Entered 11/06/19 10:32:33   Desc Main
                            Document      Page 2 of 5
Case 19-01522-lmj13   Doc   Filed 11/06/19 Entered 11/06/19 10:32:33   Desc Main
                            Document      Page 3 of 5
Case 19-01522-lmj13          Doc     Filed 11/06/19 Entered 11/06/19 10:32:33          Desc Main
                                     Document      Page 4 of 5


                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF IOWA
                                 DAVENPORT DIVISION

 In Re:                                            Case No. 19-01522-lmj13

 Cassondra Jo Prather
  fka Cassondra Jo Slater                          Chapter 13
 Cory Lanette Prather

 Debtors.                                          Judge Lee M. Jackwig

                                   CERTIFICATE OF SERVICE

I certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was filed electronically. Notice of this filing will be sent to the
following party/parties through the Court’s ECF System. Party/Parties may access this filing
through the Court’s system:

          Christopher M Soppe, Debtors’ Counsel
          chris@pioneerlawoffice.com

          Carol F Dunbar, Chapter 13 Trustee
          ssteffen@iowachapter13.com

          Office of the United States Trustee
          ustpregion12.dm.ecf@usdoj.gov

I further certify that on November 6, 2019, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Cassondra Jo Prather, Debtor
          1518 Meadow Brook Court
          Davenport, IA 52804
Case 19-01522-lmj13    Doc     Filed 11/06/19 Entered 11/06/19 10:32:33     Desc Main
                               Document      Page 5 of 5


     Cory Lanette Prather, Debtor
     1518 Meadow Brook Court
     Davenport, IA 52804

Dated: November 6, 2019                    /s/ D. Anthony Sottile
                                           D. Anthony Sottile
                                           Authorized Agent for Creditor
                                           Sottile & Barile, LLC
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com
